 1
                                                                              JS -6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GREGORY C. COATES,                          Case No. 5:20-cv-02507-DSF-AFM
12
                         Petitioner,
              v.                                 JUDGMENT
13

14   RON BROOMFIELD, Acting Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of GREGORY C. COATES,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that (a) Petitioner’s claim that he is
22   entitled to a Franklin hearing is dismissed without prejudice, and (b) Petitioner’s
23   remaining claims are dismissed with prejudice.
24

25   DATED: May 7, 2021
26

27
                                           ___________________________________
                                                   DALE S. FISCHER
28                                          UNITED STATES DISTRICT JUDGE
